Citation Nr: 1745206	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-02 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2  Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1980 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's PTSD is related to an in-service personal assault.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f). 

Here, the Veteran asserts that he has PTSD that is the result of an in-service military sexual trauma.  The Board agrees.

In August 2017, the Veteran provided testimony at a videoconference hearing detailing a sexual assault that occurred during active duty service.  Although service treatment records are silent regarding the report of an in-service sexual assault, the Veteran's post-service medical evidence reveals treatment for PTSD due to a sexual assault.  In March 2011, the Veteran's physician reported that she has been treating him since 2005 and that she has diagnosed him with PTSD due to his in-service sexual assault.  See March 2011 Medical Treatment Record.  The Veteran has also been diagnosed with PTSD by VA.  See January 2014 Medical Treatment Record. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases").

The Veteran's treatment records include several notations of the Veteran's in-service personal assault and specifically diagnose PTSD as a result of military sexual trauma.  The Board finds this medical evidence to be highly probative in corroborating the in-service sexual assault.  While this evidence is based on statements made to mental health professionals by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Further, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 683 F.3d at 1382.  Thus, the Board finds that the Veteran's report of an in-service sexual assault has been corroborated.

The Board finds that service connection for PTSD is warranted in light of the corroborated in-service sexual assault and the highly probative medical evidence associating PTSD to the in-service sexual assault.  Thus, the appeal is granted.


ORDER

Service connection for PTSD is granted.


REMAND

In regards to the Veteran's claim for entitlement to service connection for sleep apnea, the Board finds that further evidentiary development is necessary. 

Private treatment records show that the Veteran has a history of sleep apnea.  See June 2014 Medical Treatment Record.  The record shows the Veteran experiences night sweats, sleep disturbance, and that he uses a continuous positive airway pressure machine (CPAP).  Id.  The Veteran asserts that his currently diagnosed sleep apnea is due to his service-connected military sexual assault.  See April 10 Correspondence; see also May 2011 Notice of Disagreement.  However, the Veteran has not been afforded a VA examination or opinion addressing this claim.  In view of the evidence, the Board finds it necessary to remand the claim for a VA examination and medical opinion to identify all of the Veteran's current sleep disorders and determine whether they are caused or related to his service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any missing VA treatment records and associate them with the claims file.

2. Ask the Veteran to identify any private or VA providers who treated him for sleep apnea, then attempt to obtain any identified records with his assistance.

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of his in-service and post-service sleep problems as well as the impact of his PTSD on his reported sleep apnea.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. Afford the Veteran a VA examination from an appropriate examiner to determine the nature and etiology of any sleep disorders present.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a. Please identify all sleep disorders present. 

b. For each diagnosed sleep disorder, is it at least as likely as not that the condition first manifested during service or is otherwise related to service?

c. For each diagnosed sleep disorder, is it at least as likely as not that the condition is caused by the Veteran's service-connected PTSD?

d. For each diagnosed sleep disorder, is it at least as likely as not that the condition is aggravated by the Veteran's service-connected PTSD?

Please note that the Veteran is competent to report symptoms and that his reports must be taken into account in formulating the requested opinions.  

A rationale for all opinions expressed should be provided.

5. Then readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


